Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

IN RE:  INTEGRATED HEALTH
SERVICES AT HANOVER HOUSE,
INC. A/K/A IHS OF HANOVER HOUSE,
INC. D/B/A MOUNTAIN VIEW
HEALTHCARE CENTER; IHS
ACQUISITION NO. 171, INC.; AND IHS
ACQUISITION NO. 131, INC.,


                        Relators.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00136-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS





MEMORANDAUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relators, Integrated Health Services at Hanover House, Inc. a/k/a IHS of Hanover House, Inc.
d/b/a Mountain View Healthcare Center; IHS Acquisition No. 171, Inc.; and IHS Acquisition No.
131, Inc., ask this Court to issue a writ of mandamus against the Honorable M. Sue Kurita, Judge
of the County Court at Law No. 6 of El Paso County, Texas.  In order to be entitled to mandamus
relief, a relator must meet two requirements.  First, the relator must show that the trial court clearly
abused its discretion.  In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex.
2004).  Second, the relator must demonstrate he has no adequate remedy by appeal.  Id. at 135-36. 
Based on the record before us, we are unable to conclude that Relators are entitled to mandamus
relief.  Accordingly, the petition for writ of mandamus is denied.


						GUADALUPE RIVERA, Justice

May 20, 2009

Before Chew, C.J., McClure, and Rivera, JJ.